RAPID Tests for EARLIER Treatment Investor Presentation Slide 2 Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions, and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to develop, manufacture, market and finance new products and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Other factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission. Slide 3 Investment Highlights • Develops, Manufactures & Markets Point-of-care (POC) Diagnostic Tests,a $10 Billion Market • Partnered with Leading License & Distribution Partners in U.S. & South America • Oral Fluid HIV Test Pending FDA Approval • Pipeline Includes Syphilis, Hepatitis-C, HIV Self-Test&Potential MultiplexPOCTesting Products • Record Revenues & Income from Operations in 2009-2011 &2012 YTD • Seasoned Management Team, Strengthenedin Q3 2012 Slide 4 POCT’s – A Growing Global Market Converting Lab Tests to POC and Creating New Markets · $10B Global Point-of-Care Test (POCT) Market · $45B Total In-Vitro Diagnostics Market See Graphic Slide 5 Core Business Comprised of FDA-Approved Rapid HIV Tests • Large % of Infected Individuals Not Aware of Infection • Has Created Large Screening Programs Globally to Reduce Transmission • Still 60,000 New HIV Infections in US Annually • Chembio’s Lateral Flow Blood Tests Sold in U.S. & Globally • Chembio's Patented Dual Path Platform (DPP®) Oral Fluid HIV Test Pending FDA Approval for Professional Use • FDA Approval Anticipated December '12 • CLIA Waiver & Launch Anticipated 2013 • HIV OTC (Home Use Self Testing) MarketEstimated at >$250MM • Uniquely Positioned to Compete Against First Mover • Estimated US Market Launch 2015 Slide 6 Chembio’s Pipeline Includes Tests for Significant New POCT Markets – Syphilis POCT Market – No POCT in US – First Mover – Estimated US Market- $75MM – Anticipated U.S. Multiplex Test Launch 2014 – Hepatitis-CPOCT Market – Estimated US Market, Based on New CDC Recommendation and New Therapeutics, $250MM – Key Decision Pending re: Reimbursement by ACA (Obama-Care) – Anticipated U.S. Market Launch 2015 – Pursuing Other Products to Access Additional POCT Markets in the US & Globally – Proprietary Bio-Markers – New OEM and Distribution Collaborations – New Technologies that Complement Chembio’s Core Technology Slide 7 Chembio Has Achieved Strong Growth in its FDA-Approved Lateral Flow HIV Tests Sold Globally • Continuing YOY Sales & Market Share Growth in USDespite Public Health Funding Challenges • Strong 2013 Outlook • Significant New International Market Wins & Opportunities for Growth See Graphic Slide 8 SURE CHECK® HIV & Development of the Over-the-Counter (OTC) Market For Self-Testing • 10 Years Later, New POCT OTC Market Launch by Competitorin October 2012 • Chembio Uniquely Positionedto Capitalize on Competitor’s Market Development Investment • Chembio Product Already FDA-Approved & Distributed in US (Alere) and International Professional Market • Pursuing FDA IDE to Begin OTC Studies in 2013, FDA Submissions 2014-2015 See Graphics Slide 9 Chembio’s Patented Technology:Dual Path Platform (DPP®) · A Patented Platform Technology with a Multitude of Potential Diagnostic Applications · Improves Performance (Sensitivity and Specificity) v. Lateral Flow ‐ Features Independent Sample Path and Direct Binding ‐ Enables Improved Multiplex Products MULTIPLEXDPP® HIV Confirmatory Test Launched by Chembio in Brazil; Licensed to Bio-Rad Worldwide Foundational DPP Patent issued in U.S.; Additional patents issued or pending in U.S. & many foreign jurisdictions See Graphics Slide 10 Successful Launch ofDPP Products in Brazil in 2011 & 2012YTD • Oswaldo Cruz Foundation(FIOCRUZ) ‐ Major Supplier to Brazilian Federal Ministry of Health Public Health Programs ‐ Aggregate of $23MM in DPP® Tech. Transfer Contracts Started in 2011 ‐ >$7MMYTD and >$9MM Anticipated forFY ‘12 ‐ Strong Demand Indicated for 2013, Likely Reduced in 2014 • Possible New Products& Collaborationsin Brazil with FIOCRUZ & Private Market See Graphics Slide 11 DPP HIV Oral Fluid & Blood Rapid Test Pending FDA Approval • Completed 3,000 Patient Clinical Trial Q2 • Filed Final Module with FDA in June 2012 • PMA Approval Anticipated by End of 2012 • CLIA Waiver/Launch in U.S. Professional Market 2013 • PotentialOTC Trials & FDA Submission2014-2016 See Graphic Slide 12 U.S. Rapid HIV Test MarketCompetitive Landscape See Graphic Slide 13 Pipeline: DPP® Syphilis Screen & Confirm Test • First Dual POCT for Syphilis Enables Confirmation & Treatment At POC • Resuming FDA Clearance Submissionin Q4 2012 with Data Supporting Clinical Utility • Clinical Trials and FDA Submission Anticipated 2013 • Anticipated U.S. Market Launch 2014 • HIV-Syphilis Combo Test Developed in collaboration with the U.S. Centers for Disease Control Slide 14 Pipeline: Rapid Hepatitis C Point-of-Care Diagnostic • Data Published in Journal of Clinical Virologyon Chembio's Assay • New (July 2012) Final CDC Recommendationsfor an estimated70 million Americans to be screened for HCV • Completed Feasibility to Establish Performance Comparable to Current Standard • Pursuing Differentiating Features • Anticipated Timeline ‐ Development & Clinical Trials – 2013-2014 ‐ US Market Launch Anticipated - 2015 Slide 15 Selected Financial Data FY2008 - 2011 See Graphics Slide 16 Chembio Selected Financial Results Through Nine Month Ended September 30, 2012 • 1st 9 mos. 2012 Revenues Increased 35% to $17.7MM Compared to 1st9 mos. 2011 • 1st 9 mos. Operating Income of $.75MM Achieved by Strong DPP-Brazil & US Market Gains In (000’s) YTD Sept. 30, 2012 YTD Sept. 30, 2011 Net Product Revenues $ 11,516 Non-Product Revenues $ 1,655 TOTAL REVENUES $ 13,171 GROSS MARGIN 43% 50% OPERATING COSTS: Research and Development exp $ 3,364 19% 28% Selling, G&Administrative exp $ 3,522 20% 18% $ 6,886 INCOME FROM OPERATIONS OTHER INCOME (EXPENSES): NET INCOME-Before Taxes 4% 4% Income tax (benefit) provision $- NET INCOME 3% 4% Slide 17 Continued Year-Over-Year Increases in Revenues & Profitability • Lower Sales and Net Loss in Q3 • Q3 ResultImpacted by Large International OrderReceived in Q3 Completed in Q4 • Manufacturing Inefficiencies and Product Mix Impacted Gross Profit in Q2 & Q3 • Expect Record Revenue & Continued Profitability in Q4 and FY2012 • Record Order Backlog at start of Q4 • Strong Brazil Backlogfor Q4 and FY2013 Outlook • Improved US Sales Anticipated in Q4 with Positive 2013 Budget Outlookfrom Alere • Increased International Sales Order Backlog Slide 18 CEMI Selected Share & Balance Sheet Data (in millions except per share and daily volume data) Ticker Symbol (NASDAQ) CEMI Price 10/31/12 52-Week High 52-Week Low Outstanding Shares Market Capitalization Fully Diluted Shares Management Holding Average Daily Volume (3 months) Options Amt. Avg. Ex. Price 515K held by Mgmt. & Board 764K ($ in millions) Sept.’12 Dec'11 Dec. '10 Cash Total Current Assets Total Assets Total Current Liabilities Total Liabilities Total Equity Total Liabilities & Stockholders’ Equity Slide 19 Leadership Strengthened ExecutiveJoined Company: Lawrence Siebert Chairman & CEO Richard Larkin CFO Javan Esfandiari SVP R&D Tom Ippolito VP Regulatory, Clinical, QA/QC Sharon Klugewicz VP QA/QC & Technical Operations Rick Bruce VP Operations Michael Steele VP Sales Marketing & Bus. Dev. Independent DirectorsJoined Board: Gary Meller, MD, MBA Katherine Davis, MBA Barbara DeBuono, MD, MPH Peter Kissinger, Ph.D Slide 20 Organization & Facility • FDA & USDA- Approved Development & Manufacturing Facility • 28,000 Sq. Ft. Leased Facility in Medford, NY Total Employment: Approx. 170 Reg. & Clinical QA &QC 15 SG&A 11 Research & Development 29 Operations See Graphics Slide 21 See Graphic Slide 22 www.Chembio.com Website Updated August 2012 See Graphic Chembio Diagnostics, Inc. RAPID tests for EARLIER treatments Thank You
